 1                               UNITED STATES DISTRICT COURT
 2                              EASTERN DISTRICT OF CALIFORNIA
 3

 4    UNITED STATES OF AMERICA,                           CASE NO. 1:18-CV-1318 AWI SKO
 5                          Plaintiff
                                                          ORDER ON EX PARTE APPLICATION
 6                   v.                                   TO STAY
 7    PAUL D. WELDON, et al.,
                                                          (Doc. No. 19)
 8                          Defendants
 9

10
            Pursuant to the Anti-Deficiency Act (31 U.S.C. § 1341 et seq.), on January 2, 2019, the
11
     United States filed a motion to stay this case until the current government shutdown is resolved
12
     and the government is once again funded. The United States represents that counsel for the
13
     California Franchise Tax Board has no objection, but the counsel for the other Defendants have
14
     been unavailable. The Court will grant the United States’ ex parte motion to stay.
15
                                                   ORDER
16
            Accordingly, IT IS HEREBY ORDERED that:
17
     1.     Due to a lapse in appropriations for the Department of Justice at midnight on December
18
            21, 2018, the litigation of this matter is STAYED until the United States’ funding is
19
            restored;
20
     2.     All pending deadlines in this matter will be extended for the same number of days as the
21
            United States’ lapse in funding; and
22
     3.     Upon adequate funding, the United States will move the Court to lift the stay as soon as
23
            possible.
24

25
     IT IS SO ORDERED.
26
     Dated: January 3, 2019
27                                                 SENIOR DISTRICT JUDGE

28
